Citation Nr: 0833487	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-17 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right eye 
disorder.

3.  Entitlement to service connection for a left foot 
disorder.

4.  Entitlement to an initially compensable evaluation for 
residual scars of the face.

5.  Entitlement to an initially compensable evaluation for 
mild strain right groin muscle.

6.  Entitlement to an initial evaluation in excess of 10 
percent for left acromioclavicular shoulder joint dislocation 
with residual callus.

7.  Entitlement to an initial evaluation in excess of 10 
percent for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
September 1996.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Offices in St. 
Louis, Missouri and Chicago, Illinois.  The veteran's claims 
file comes from the VA Regional Office in Chicago, Illinois 
(RO).

The issues of entitlement to increased initial evaluations 
for mild strain right groin muscle, residual scars of the 
face, left acromioclavicular shoulder joint dislocation with 
residual callus, and right knee strain are addressed in the 
Remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center, in Washington, DC.

In April 2008, the veteran raised the issue of entitlement to 
an initially compensable evaluation for a left knee strain.  
This issue has not been developed for appellate review and is 
therefore referred to the RO for appropriate disposition.

FINDINGS OF FACT

1.  The medical evidence of record does not show that the 
veteran's currently diagnosed low back disorder is related to 
military service.

2.  The medical evidence of record does not show that the 
veteran's currently diagnosed right eye disorder is related 
to military service.

3.  The medical evidence of record does not show that the 
veteran has a current diagnosis of a left foot disorder.


CONCLUSIONS OF LAW

1.  A low back disorder, was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  A right eye disorder, was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

3.  A left foot disorder, was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the right eye and left foot claims, a letter 
dated in June 2004 satisfied the duty to notify provisions.  
An additional letter was also provided to the veteran in 
January 2005, after which the claims were readjudicated.  
Prior to initial adjudication of the low back claim, a letter 
dated in June 2005 satisfied the duty to notify provisions.  
See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. 
App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical records, 
VA medical treatment records, and indicated private medical 
records have been obtained.  VA examinations were provided to 
the veteran in connection with his right eye and left foot 
claims.  A VA examination has not been accorded the veteran 
in connection with his low back claim, because there is no 
medical evidence that the veteran had this disability during 
service.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Low Back Disorder

The veteran's service medical records are negative for any 
complaints or diagnoses of a low back disorder.

After separation from military service, in a June 2005 VA 
outpatient medical report, the veteran complained of back 
pain since military service.  He stated that he injured his 
back during sit-ups and running.  After physical examination, 
the assessment was back pain "per vet[eran] injured in the 
service."  The medical evidence of record shows that a low 
back disorder has been consistently diagnosed since June 
2005.

A July 2005 VA outpatient medical report noted the same 
statements made by the veteran in regard to his back disorder 
as reported in the June 2005 VA outpatient medical report.

An August 2006 VA outpatient medical report noted the same 
statements made by the veteran in regard to his back disorder 
as reported in the June 2005 VA outpatient medical report.

An October 2006 VA outpatient medical report noted the same 
statements made by the veteran in regard to his back disorder 
as reported in the June 2005 VA outpatient medical report.

The medical evidence of record does not show that the 
veteran's currently diagnosed low back disorder is related to 
military service.  The veteran's service medical records are 
negative for any complaints or diagnoses of a low back 
disorder.  While the veteran has a current diagnosis of a low 
back disorder, there is no medical evidence of record that it 
was diagnosed prior to June 2005, over 8 years after 
separation from active service.  See Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).

In addition, there is no competent medical evidence of record 
that relates the veteran's low back disorder to military 
service.  The only etiological statements regarding the 
veteran's low back disorder are taken directly from the 
veteran's reported history.  The veteran's statements alone 
are not sufficient to prove that his currently diagnosed low 
back disorder is related to military service.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that his currently diagnosed low back 
disorder is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Accordingly, there is no competent 
medical evidence of record which relates the veteran's low 
back disorder to military service.  As such, service 
connection for a low back disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no competent 
medical evidence of record which relates the veteran's low 
back disorder to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Eye Disorder

The veteran's service medical records are negative for any 
complaints or diagnoses of a right eye disorder.  Multiple 
October 1995 medical reports stated that the veteran was 
involved in a motor vehicle accident.  No right eye disorders 
were noted.  A December 1995 medical report stated that the 
veteran had multiple abrasions to the right side of his face.  
The veteran's right eye was not mentioned and the assessment 
was soft tissue injuries secondary to altercation.  

After separation from military service, a February 2005 VA 
eye examination report stated that the veteran complained of 
a bump on the medial section of his right eye for 
approximately the previous 10 years.  The veteran reported 
being in a motor vehicle accident in 1995.  After physical 
examination, the assessment was pinguecula on the nasal 
bulbar conjunctiva which was "less likely than not related 
to military service."

The medical evidence of record does not show that the 
veteran's currently diagnosed right eye disorder is related 
to military service.  The Board notes that the veteran's 
service medical records include multiple complaints of a left 
eye disorder, however they are negative for any complaints or 
diagnoses of a right eye disorder.  While the veteran has a 
current diagnosis of a right eye disorder, there is no 
medical evidence of record that it was diagnosed prior to 
February 2005, over 8 years after separation from active 
service.  See Mense, 1 Vet. App. at 356.  In addition, there 
is no medical evidence of record that relates the veteran's 
currently diagnosed right eye disorder to military service.  
The only medical evidence of record which discusses the 
etiology of the veteran's right eye disorder is the February 
2005 VA eye examination report, which stated that the right 
eye disorder was "less likely than not related to military 
service."  The veteran's statements alone are not sufficient 
to prove that his currently diagnosed right eye disorder is 
related to military service.  Espiritu, 2 Vet. App. at 495; 
Grottveit, 5 Vet. App. at 93.  Accordingly, there is no 
medical evidence of record which relates the veteran's right 
eye disorder to military service.  As such, service 
connection for a right eye disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record which relates the veteran's right eye 
disorder to military service, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Left Foot Disorder

The veteran's service medical records include numerous 
complaints, symptoms, and diagnoses of a left foot disorder 
related to an October 1995 motor vehicle accident.

After separation from military service, a February 2005 VA 
joints examination report stated that the veteran's claims 
file had been reviewed.  The report noted the veteran's 
in-service left foot injury and stated that he experienced 
"full recuperation" and "at present has no residual 
symptoms relative to the foot.  The veteran complained of an 
"occasional popping sensation in the ankle area away from 
the injury."  On physical examination of the veteran's left 
foot, there was no external deformity, skin discoloration, or 
localized tenderness.  No scars were visible.  The forefoot 
and dorsal aspects of the foot were not tender.  The first 
metacarpal phalangeal joint was not tender.  No abnormalities 
were noted.  The diagnosis was contusion of the left foot in 
the past without residuals.

The medical evidence of record does not show that the veteran 
has a current diagnosis of a left foot disorder.  While the 
veteran's service medical record show that he experienced an 
in-service left foot injury, the medical evidence of record 
states that this foot disorder resolved completely and was 
non-symptomatic.  Furthermore, there is no post-service 
medical evidence of record which provides a current diagnosis 
of a left foot disorder and the February 2005 VA joints 
examination report specifically stated that the veteran's 
previous left foot injury had no current residuals.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  The veteran's statements alone are not sufficient to 
prove that he has a current diagnosis of a left foot 
disorder.  Espiritu, 2 Vet. App. at 495; Grottveit, 5 Vet. 
App. at 93.  Accordingly, the medical evidence of record does 
not show that the veteran has a current diagnosis of a left 
foot disorder.  As such, service connection for a left foot 
disorder is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran has a current diagnosis 
of a left foot disorder, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49.


ORDER

Service connection for a low back disorder is denied.

Service connection for a right eye disorder is denied.

Service connection for a left foot disorder is denied.


REMAND

The veteran seeks higher initial evaluations for 4 separate 
service-connected disabilities.  These are residual scars of 
the face, mild strain right groin muscle, left 
acromioclavicular shoulder joint dislocation with residual 
callus, and right knee strain.

In regard to the residual scars of the face, the veteran 
specifically claims that a scar on his upper lip is 
disfiguring for the purposes of 38 C.F.R. § 4.118, Diagnostic 
Code 7800.  While a February 2005 VA joints examination 
report stated that none of the veteran's scars, including the 
lip scar, were adherent to underlying tissue, the veteran has 
repeatedly stated that he experiences adherence.  The Board 
therefore concludes that an additional VA examination is 
needed to provide a current picture of the service-connected 
scars at issue on appeal.  38 C.F.R. §§ 3.326, 3.327 (2007).

In regard to the mild strain of the right groin muscle, the 
veteran claims that he experiences abdominal and 
gastrointestinal symptoms which are related to this disorder.  
The medical evidence of record includes numerous complaints 
and diagnosis of general abdominal and pelvic symptoms which 
have not been taken into account in evaluating the veteran's 
right groin muscle disorder.  The Board therefore concludes 
that an additional VA examination is needed to determine 
whether these symptoms are related to the service-connected 
disorder and to provide a current picture of the disorder at 
issue on appeal.  Id.

In regard to the left shoulder and right knee disorders, the 
medical evidence of record shows that the veteran has 
complained of increased symptomatology in multiple VA 
outpatient medical reports since the most recent VA medical 
examination in February 2005.  The veteran also specifically 
claims that these disorders have not been properly evaluated 
under the relevant Diagnostic Codes.  Accordingly, an 
additional VA examination is needed to provide a current 
picture of the veteran's service-connected left shoulder and 
right knee disorders.  Id.

Accordingly, the case is remanded for the following actions:

1.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected residual scars of 
the face.  The claims folder and a copy 
of this remand must be made available 
to the examiner for review in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The examiner 
must specifically note whether the 
scars are superficial, unstable, poorly 
nourished, with repeated ulceration or 
painful on objective demonstration.  
The examiner must also specifically 
note whether any of the scars are more 
than 5 inches in length, one-quarter 
inch in width at the widest part, 
elevated or depressed on surface 
contour, adherent to underlying tissue, 
hypo- or hyper-pigmented in an area 
exceeding 6 square inches, abnormal in 
texture in an area exceeding 6 square 
inches, or indurated and inflexible in 
an area exceeding 6 square inches.  The 
size (width and length) of the scars 
must be reported.  Unretouched color 
photographs must be provided to aid in 
the evaluation of this disability.  A 
complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

2.	The RO must make arrangements to 
provide the veteran with an examination 
to determine the current severity of 
his service-connected mild strain right 
groin muscle.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The report of 
examination must be comprehensive and 
include a detailed account of all 
manifestations of the groin disorder 
found to be present.  In particular, 
the examiner must state whether any 
abdominal, pelvic, or gastrointestinal 
symptoms are related to the 
service-connected groin muscle 
disorder.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

3.	The RO must make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the current 
severity of his service-connected left 
shoulder and right knee disorders.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All indicated testing 
must be conducted, including 
radiographic and orthopedic 
examinations of the left shoulder and 
right knee.  The orthopedic examiner 
must conduct range of motion studies on 
the left shoulder and right knee.  The 
examiner must first record the range of 
motion observed on clinical evaluation, 
in terms of degrees.  If there is 
clinical evidence of pain on motion, 
the orthopedic examiner must indicate 
the degree of motion at which such pain 
begins.  The same range of motion 
studies must then be repeated after at 
least 10 repetitions and after weight-
bearing exertion.  Then, after 
reviewing the veteran's complaints and 
medical history, the orthopedic 
examiner must render an opinion as to 
the extent to which the veteran 
experiences functional impairments, 
such as weakness, excess fatigability, 
lack of coordination, or pain due to 
repeated use or flare-ups, etc.  
Objective evidence of loss of 
functional use can include the presence 
or absence of muscle atrophy and/or the 
presence or absence of changes in the 
skin indicative of disuse due to the 
service-connected left shoulder and 
right knee disorders.  The examiner 
must also report any neurological 
findings due to the veteran's service-
connected left shoulder and right knee 
disorders.  A complete rationale for 
all opinions must be provided.  The 
report must be typed.

4.	The RO must notify the veteran that it 
is his responsibility to report for all 
VA examinations scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

5.	The RO must then readjudicate the 
claims and, thereafter, if any claim on 
appeal remains denied, the veteran and 
his representative must be provided a 
supplemental statement of the case.  
After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


